DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    561
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    701
    media_image2.png
    Greyscale

Election of Species
Upon further consideration, the Election of Species Requirement has been WITHDRAWN.
Claim Rejections - 35 USC § 102
Related Search Report:

    PNG
    media_image3.png
    1367
    802
    media_image3.png
    Greyscale

Claims 1,5,6,12-15 and 17-20 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by RAETHER (US 8,075,648 B2). 
See:

    PNG
    media_image4.png
    91
    585
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    414
    529
    media_image5.png
    Greyscale

Claims 1-5,7-10 and 16-20 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by SPORRE (US 7,195,659 B2). 

    PNG
    media_image6.png
    96
    582
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1269
    743
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    1277
    755
    media_image8.png
    Greyscale

Claims 1,5-8,11-13 and 17-20 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by JACKSON (US 2018/071669 A1). 

    PNG
    media_image9.png
    97
    582
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1242
    738
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    1094
    948
    media_image11.png
    Greyscale





From Jackson (US 2018/071669 A1):

    PNG
    media_image12.png
    1137
    960
    media_image12.png
    Greyscale



Claims 1-20 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by CLEMENTS (US 7,585,343 B2). See “stub portion” 140 and “splitter portion” 400 as depicted at least in Figures 14 and 15.

    PNG
    media_image13.png
    1024
    749
    media_image13.png
    Greyscale

Claims 1-20 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by ELLIOTT (US 6,129,852). See arrow annotated “stub portion” and “splitter portion” as depicted Figure 2 below. Pyramidal embodiments are discussed in specification.

    PNG
    media_image14.png
    499
    558
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    1119
    456
    media_image15.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached on from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776